Mitchell, J.
There is nothing in appellant’s first assignment of error. The respondent was entitled to prove that he had “procured a purchaser for the property, and the terms upon which he was willing to buy. The third assignment of error is predicated upon a mistake of fact. The court did not, in his charge to the jury, make any such assumption of facts as appellant claims. The second and fourth assignments of error are, in substance, one, viz., that the verdict is not justified by the evidence. The elaborate argument of counsel upon the facts would not be without force if addressed to the jury on the trial, or, perhaps, to the trial court on a motion for a new trial. But a reading of the entire record satisfies us that there was evidence reasonably tending to support the verdict. This being so, and the. *190trial court having refused to grant a new trial, this court will, in accordance with its long-established rule, decline to interfere. We refrain from entering upon a discussion of the evidence, which could subserve no good purpose.
Order affirmed.